Citation Nr: 1342333	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  06-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to October 1971 and from August 1972 to April 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision, issued in April 2005, by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida.  By a March 2010 rating decision issued by that RO, entitlement to service connection for a cervical spine disability and entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disease, were denied.  

In October 2010, the Board remanded the issue of entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004, case for additional development.  The file has now been returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal as to the issue of entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004 by a May 2006 Substantive Appeal, at which time, he did not elect to be heard by the Board.  However, entitlement to service connection for a cervical spine disability and entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disease, were perfected by an August 2012 Substantive Appeal, at which time he elected to be heard by the Board via videoconference.  To date, a Board videoconference hearing as to those issues has yet to be scheduled.

The Board, in November 2013, sought clarification from the Veteran's representative as to whether the Veteran wished to present testimony to the Board as to the issue of entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004, at the hearing he elected in August 2012, related to other issues.  In December 2013, the Board received a response from the Veteran's representative indicating that indeed, he wished to be heard by the Board as to this issue.  As such, a remand to the RO for a Board videoconference hearing, for all perfected issues, is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing on the issues of entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004, entitlement to service connection for a cervical spine disability, and entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disease.  The RO should notify the Veteran and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

